Citation Nr: 0740887	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO. 04-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral foot 
problems.

2. Entitlement to service connection for glaucoma and 
cataracts, also claimed as eye problems and astigmatism.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dermatophytosis (claimed as a fungal disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945 and from October 1950 to September 1951. 

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 and a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
benefits sought on appeal. 

On February 2, 2006, the Board ruled favorably on the motion 
to advance this case on the docket based on a finding of good 
cause, namely the advanced age of the veteran. 38 C.F.R. 
§ 20.900.

This matter was remanded by the Board in February 2006 for 
further evidentiary development.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the veteran, 
upon entry into active duty in June 1943, had a pre-existing 
bilateral foot disability.

2. Bilateral foot problems were not incurred in, or 
aggravated by, service.

3. Glaucoma and cataracts (claimed as eye problems and 
astigmatism) were not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that glaucoma and cataracts (claimed as eye problems 
and astigmatism) are related to active duty service or to a 
service-connected disability.

4. The April 1999 rating decision denying entitlement to 
service connection for dermatophytosis (claimed as a fungal 
disorder) is final.

5. The evidence associated with the claims file subsequent to 
the April 1999 Board decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for dermatophytosis.

6. Dermatophytosis was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that dermatophytpsos is related to active duty 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral foot problems has not been met. 38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. Glaucoma and cataracts (claims as eye problems and 
astigmatism) were not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

3. Evidence received since the final April 1999 RO decision 
which denied the veteran's claim for service connection for 
dermatophytosis is new and material, and the veteran's claim 
for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).

4. Dermatophytosis was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. While VA failed 
to provide notice how a disability rating and effective date 
is assigned, in light of the decision reached below that 
error was harmless, and questions pertaining to those matters 
are moot. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. VA did 
provide an examination for dermatophytosis. VA did not 
provide the veteran with an examination in connection with 
his claim of service connection for glaucoma/cataracts and 
bilateral foot problems. The Board has determined that the 
evidence in this case is sufficient to make a decision on the 
issues on appeal. 38 C.F.R. § 3.159 (2007).  





The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

The veteran seeks service connection for bilateral foot 
problems, cataracts, and glaucoma (claimed as eye problems 
and astigmatism). Specifically, the veteran argues that he 
developed problems with his feet and eyes during service. 
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

A portion of the veteran's service department treatment 
records were damaged or destroyed by fire that occurred in 
July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri. The United States Court of Appeals for 
Veteran's Claims (Court) has indicated that in such cases, 
the Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the requirement 
that the benefit of the doubt be resolved in favor of the 
veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

It is upon the lack of a nexus between any current disability 
and the in-service injury that the claims for bilateral foot 
problems, glaucoma, and cataracts fails. 

Entitlement to service connection for bilateral foot 
problems.

The veteran seeks service connection for bilateral foot 
problems. The veteran's 1943 induction examination contained 
a diagnosis of pes planus. The veteran's separation 
examination in 1945 indicated normal feet. A service 
treatment note dated in July 1951, excused the veteran from 
long marches or other activities that required prolonged 
standing. The veteran's separation examination dated in 
September 1951 diagnosed normal feet. In a June 2005 
statement, the veteran claimed he was still having problems 
with his feet. Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 relative to 
claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry. The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service. The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition. 38 U.S.C. § 1153. If 
this burden is met, then the veteran is not entitled to 
service-connected benefits. However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection. This 
means that no deduction for the degree of disability existing 
at the time of entrance will be made if a rating is awarded. 
See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. In that case 38 U.S.C.A. § 1153 applies and 
the burden falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease." 38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As to the merits of the claim, the presumption of sound 
condition is rebutted as the veteran's 1943 entrance 
examination report clearly shows that the veteran had pre-
existing pes planus prior to his entrance into service. 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). The issue 
thus becomes whether the veteran's pre-existing disorder was 
aggravated by service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153. Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required. See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

Given the veteran's contentions, his separation examination 
report is highly probative as to the veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to the subsequent assertions 
proffered in an effort to secure VA compensation benefits. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 


(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

There is no medical evidence illustrating the pes planus 
increased in severity or was aggravated during the veteran's 
period of service. The veteran's induction examination in 
1943 notated pes planus. The veteran's 1945 separation 
examination noted normal feet. Although instructed in July 
1951 to be excused for long marches and prolonged standing, 
the veteran's September 1951 separation examination diagnosed 
normal feet. This would suggest that the July 1951 incident 
was acute and transitory, with no evidence that this 
constituted a lasting worsening of the pre-existing 
condition. Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1987); 
see also Verdon v. Brown, 8 Vet. App. 529 at 538 (1996).

In sum, there is no evidence the pes planus increased in 
severity during the veteran's service. Further, there is no 
medical evidence associated with the file that indicates any 
complaints or treatment of foot disabilities. Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for pes planus. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for glaucoma and cataracts, 
also claims as eye problems and astigmatism.

The veteran contends that his glaucoma and cataracts are due 
to military service based on the fact that he was diagnosed 
with an astigmatism in service.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9. In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303(c), 4.9. Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability. See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).

With regard to the veteran's bilateral cataracts and 
glaucoma, his service treatment records are negative for 
complaints, treatment, or diagnoses referable to such 
disorders. Additionally, the medical evidence of record 
demonstrates that the veteran was first diagnosed with 
cataracts in May 1991 and glaucoma in 1997, approximately 46 
years after separation from service. Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc). Moreover, the evidence 
of a nexus or link between service and the veteran's 
bilateral cataracts and glaucoma is limited to his own 
statements. This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra. Absent competent evidence relating the 
veteran's bilateral cataracts and glaucoma to active service, 
he is not entitled to service connection.





Whether new and material evidence has been submitted for 
entitlement to service connection for dermatophytosis 
(claimed as a fungal disorder) including whether service 
connection may be granted.

The veteran's original claim of service connection for a 
fungal disorder was first denied as not well grounded under 
then-prevailing law by rating decision dated in April 1999. 
The veteran was notified of the rating decision by letter 
dated in May 1999.

In September 2002, the veteran requested that his service-
connected hepatitis be reevaluated. In addition to 
recognizing the veteran's request, in December 2002 
the RO readjudicated the veteran's claim of service 
connection for a fungal disorder as an original claim, under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA). See VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096 
(2000) Section 7 of HR 4864 (Effective date provision of the 
VCAA, providing for readjudication of claims previously 
denied as not well grounded which became final during the 
period beginning on July 14, 1999, and ending on November 9, 
2000). 

Although in its February 2006 remand, the Board erroneously 
noted the RO's action was in "December 1998" (i.e., instead 
of December 2002), the denial of service connection based on 
the finding of a not well-grounded claim was final as the 
veteran did not file a notice of disagreement as to the 
rating decision of which he was notified in May 1999. Thus, 
in February 2006, the Board directed that the veteran be 
apprised of the law as to the reopening of claims by the 
submission of new and material evidence. The veteran was so 
notified in a February 2006 letter authored by the Appeals 
Management Center (AMC) and again by Supplemental Statement 
of the Case dated in June 2007. The veteran was also apprised 
of what information would be needed to substantiate his 
petition to reopen the previously denied claims. Kent v. 
Nicholson, 20 Vet. App. 1 (2006). In its June 2007 
Supplemental Statement of the Case, the RO found that 
although the veteran had submitted new and material evidence 
within the meaning of the law that was sufficient to justify 
the reopening of the claim, service connection was denied. 

The Board has reviewed the evidence submitted in support of 
the September 2002 inferred petition to reopen the claim, and 
finds that it is both new and material. Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (Holdings that the submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim, and the Board 
reviews such findings of the RO de novo.).

Essentially, the veteran's claim was denied in April 1999 
because there was no evidence that the veteran had a foot 
fungus while on active military duty. However, as noted 
above, the veteran had two periods of active military service 
- June 1943 to December 1945 and from October 1950 to 
September 1951. The service medical records from the latter 
period of service are not contained in the claims folder - 
the only relevant exception being that in July 1951, a 
service department medical officer authored a note indicating 
that the veteran be excused from participating in long 
marches or from duties involving prolonged standing.

Records from the initial service (and considered in the 
initial denial of the claim) reflect that as of December 
1945, the veteran's skin was characterized as normal upon 
separation, although the veteran was noted upon induction to 
have mild epidermophytosis - an "infection by fungi." See 
Dorland's Illustrated Medical Dictionary, 627 (30th ed. 
2003). 

Subsequent to the September 2002 receipt of the veteran's 
inferred petition to reopen the claim, the National Personnel 
Records Center advised that the veteran's service medical 
records for the period from October 1950 to September 1951 
were in an area damaged by a 1973 fire at its storage 
facility. However, certain records from that period were 
nonetheless obtained. 

These records are essentially illegible due to apparent fire 
or water damage. However, one note of partial legibility is a 
request for dermatological consultation, dated "20 July" of 
a year that is obscured by damage. Words on the report from 
the consultant include in sequence "20 July 51," 
"growths," "probably the result of longstanding," "Re: 
Surgical removal by electrodesicaccation or excision. Man 
does not desire same until he is discharged from [the] 
Army." Another note is a chronological record of clinical 
care, with an entry dated July 20, 1951. It indicates 
"fungus growth feet Rx Dermatology." 

Finally, in a report of clinical medical examination of 
illegible date, the veteran's skin and feet, as well as all 
other bodily systems are noted to be normal. The service 
department medical officer conducting the examination notes 
that the veteran had "no significant medical history," and 
that there are no "defects and diagnoses." That this report 
of clinical examination was conducted at the time the veteran 
separated from active duty at the conclusion of his second 
period of service is evidenced by the indicated date of a 
chest radiographic study - 7 September 1951, noted at the 
bottom of the first page of the report in that area 
indicating "Laboratory findings." 
Thus, evidence both new and material within the meaning of 
the law has been submitted, and the claim is reopened. 

Having reopened the claim does not terminate the Board's 
inquiry. Instead, and as noted above, the Board must 
determine whether the veteran's fungal disorder was incurred 
or aggravated by any incident of active military service. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his dermatophytosis. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The claims folder 
does contain a March 1994 VA examination which diagnosed the 
veteran dermatophytosis, acquired by service. However, the VA 
examiner gives no rationale or basis to support his opinion. 
It appears the physician's statement was based upon the 
veteran's reported history. It is well settled that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). No other medical evidence 
of record relates the veteran's diagnosis of dermatophytosis 
to any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a diagnosis of dermatophytosis 
associated with the record is dated in 1994, respectively 
(i.e., approximately 43 years after the veteran's separation 
from service). This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.

The veteran asserts there is a nexus between service and the 
current disorder. However, as a lay person without the 
appropriate medical training and expertise, however, he is 
not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for dermatophytosis, and the benefit-
of-the-doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for bilateral foot problems 
is denied.

Entitlement to service connection for glaucoma and cataracts 
(claimed as eye problems and astigmatism) is denied.

New and material evidence having been received, the claim of 
service connection for dermatophytosis (claimed as a fungal 
disorder) is reopened. To this extent only, the appeal is 
granted.

Service connection for a dermatophytosis (claimed as a fungal 
disorder) is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


